In re: Willard Carlock, Sr., applying for writs of certiorari, prohibition, mandamus and for a stay order.
Granted.
The petition of the relator, in the above entitled and numbered' case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Warren E. Hood, Jr.. Judge of the Fourteenth Judicial District . Court for the Parish of Calcasieu, to transmit to the Supreme Court of Louisiana, as quickly as possible, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 18th day of April . 1977, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.